DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 04/17/2020. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0385384 A1 (“Romano”).

Regarding claim 1, Romano teaches a chassis supporting a plurality of wheels; a vehicle body supported by the chassis and defining a receptacle for storing refuse therein; a lifting system movable between a first position and a second position vertically offset from the first position (see at least Abstract and Fig. 1B); 
a processing unit in communication with a sensor; and an imaging device in communication with the processing unit and (see at least [0036] and [0077]).

Regarding claim 2, Romano further teaches the indicator present within the field of view is a waste container position (see at least Fig. 1B and [0077]).

Regarding claim 3, Romano further teaches the indicator present within the field of view is an omission of a waste container (see at least Fig. 1B and [0077]).

Regarding claim 4, Romano further teaches a global positioning system in communication with the processing unit, the global positioning system monitoring a current location of the refuse vehicle and supplying coordinates corresponding to the current location of the refuse vehicle to the processing unit upon receiving an indication from the sensor that an indicator is present within the field of view (see at least [0036]).

Regarding claim 5, Romano further teaches associate and store the current location of the refuse vehicle with the image captured by the imaging device at the current location of the refuse vehicle upon receiving the indication from the sensor that the indicator is present within the field of view (see at least [0036] and [0077])..

Regarding claim 6, Romano further teaches a clock in communication with the processing unit, wherein the clock supplies a timestamp corresponding to a time in which the sensor detected that the indicator was present within the field of view, and wherein the timestamp is associated with and stored with the current location of the refuse vehicle and the image captured by the imaging device at the current location of the refuse vehicle (see at least [0036]-[0038]).

Regarding claim 7, Romano further teaches a memory in communication with the processing unit is configured to receive and store the image captured by the imaging device, current location, and timestamp, and wherein the memory is externally accessible(see at least [0077]-[0080]).

Regarding claim 8, Romano further teaches the imaging device captures an image of the indicator, the processing unit generates an alert and issues a notification to an account associated with a location where the imaging device captured the image of the indicator, the notification including at least one of the image of the indicator, a time in which the image of the indicator was captured by the imaging device, and the location where the imaging device captured the image of the indicator (see at least [0036]-[0040]).

Regarding claim 9, Romano further teaches the imaging device is a still frame camera or a video camera (see at least [0077]).

Regarding claim 10, Romano further teaches a refuse vehicle, comprising: sensing, with a sensor, objects within a sensor field of view to detect an indicator within the sensor field of view, the sensor being coupled to the refuse vehicle; communicating information from the sensor, including the indicator sensed within the sensor field of view, to a processing unit in communication with the sensor (see at least [0036]-[0040]); and 
capturing, with an imaging device, media of an imaging device field of view upon receiving confirmation that the indicator is located within the sensor field of view from the processing unit; wherein the sensor field of view and the imaging device field of view at least partially overlap (see at least [0077]-[0080]).

Regarding claim 11, Romano further teaches the indicator located within the sensor field of view is a waste container(see at least Fig. 1B).

Regarding claim 12, Romano further teaches determining, from a coordinate monitoring system, a location of the refuse vehicle where the sensor detected the indicator within the sensor field of view (see at least [0036]-[0040]).

Regarding claim 13, Romano further teaches storing information, including the captured media of the imaging device field of view and the location of the refuse vehicle, on a memory in communication with the processing unit (see at least [0077]-[0080]).

Regarding claim 14, Romano further teaches sending a notification to a customer associated with a location of the refuse vehicle where the sensor detected the indicator within the sensor field of view (see at least [0038]-[0040]).

Regarding claim 15, Romano further teaches sensing objects within the sensor field of view to detect the indicator within the sensor field of view each time a coordinate monitoring system determines that a current location of the refuse vehicle, as determined by a global positioning system, corresponds to a known customer address (see at least [0036]-[0038]).

Regarding claim 16, Romano further teaches the sensor is coupled to the refuse vehicle proximate a lifting system of the refuse vehicle (see at least [0036]-[0040]).

Regarding claim 17, Romano further teaches a chassis supporting a plurality of wheels; a vehicle body supported by the chassis and defining a receptacle for storing refuse therein; a lifting system movable between a first position and a second position vertically offset from the first position (see at least Fig. 1B); 
a processing unit; a global positioning system in communication with the processing unit; a clock in communication with the processing unit; and an imaging device in communication with the processing unit and positioned on the refuse vehicle to have a field of view extending outwardly away from the refuse vehicle, the (see at least [0036]-[0040]).

Regarding claim 18, Romano further teaches the prompt that an indicator is present within the field of view is provided by an operator positioned within the refuse vehicle (see at least [0049]).

Regarding claim 19, Romano further teaches the prompt that an indicator is present within the field of view is generated by the processing unit upon receiving a signal from a sensor coupled to the vehicle body that the indicator is present within the field of view (see at least [0036]-[0040]).

Regarding claim 20, Romano further teaches the clock measures an amount of time elapsed at the current refuse vehicle location and stores the amount of time elapsed at the current refuse vehicle location within the memory (see at least [0036]-[0040]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665